Citation Nr: 1241078	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for liver cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran's claims that his liver cancer is related to his active service in the Republic of Vietnam.  Specifically, the Veteran has indicated that he worked as a water supply specialist while serving in Vietnam which required that he spend a lot of time in the Nam Sam River where he was exposed to a Southeast Asia liver fluke (Clonorchis sinensis) which is found in the water supply in Southeast Asia and can cause liver cancer.  

A review of the Veteran's service separation document shows that his military occupation specialty was a water supply specialist.  The document also shows that the Veteran served in the Republic of Vietnam for ten months and twenty-nine days during his period of active service during the Vietnam era.  

The Veteran's post-service medical records shows that he was diagnosed with an adenocarcinoma (cholangiocarcinoma) at the bifurcation of the hepatic bile ducts in June 2003.  

At a VA examination performed in March 2010, the examiner reviewed the Veteran's claims file and noted that the Veteran served as a water purification specialist in Vietnam and was diagnosed with cholangiocarcinoma in 2003.  The examiner reviewed the Veteran's relevant medical history and indicated that the Veteran took an eight week water purification course in service but there is no indication that he was ever treated for parasites in service.  The examiner also reported that a review of the post-service medical evidence does not show that Clonorchis eggs were documented in the hepatobiliary tract.  The examiner noted that a review of medical literature showed that Clonorchis sinensis was a known risk factor for future development of cholangiocarcinoma.  The examiner also stated that other recognized risk factors included primary sclerosis cholangitis, fibropolycystic liver disease, cholelithiasis and hepatolithiasis, toxic exposures, Lynch syndrome, biliary papillomatosis, chronic liver disease, viral hepatitis, nonviral chronic liver disease, diabetes, obesity, and HIV infection.  The examiner indicated that while the Veteran had a diagnosis of cholangiocarcinoma, review of the claims file did not support a firm diagnosis of active Clonorchis sinensis.  The examiner concluded that in the absence of documentation of actual parasitic infestation and in light of the other competing causes for cholangiocarcinoma, it was difficult to ascertain the likelihood of association without mere speculation.  

Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2012).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  Consequently, another VA examination is necessary in order to determine whether it is at least as likely as not that the Veteran's cholangiocarcinoma is related to his active service and to consider other possible causations.

VA outpatient treatment records dated through September 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after September 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since September 2011. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with a specialist with expertise in treating liver cancer to ascertain the etiology of the Veteran's cholangiocarcinoma (claimed as liver cancer).  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  Specifically, the VA examiner's opinion should state whether it is at least as likely as not (50 percent or greater probability) that cholangiocarcinoma was caused or aggravated by active service, including the Veteran's reported exposure to Clonorchis sinensis (Southeast Asia liver fluke) while serving as a water supply specialist in Vietnam.  The examiner should consider all known causes or risk factors of cholangiocarcinoma in opining as to the likelihood it is related to exposure to Clonorchis sinensis during service.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

